Gibson, P. J.
Appellant’s drayman’s lien (Lien Law, § 187) was subordinate to the lien of respondent’s chattel mortgage previously recorded, inasmuch as no statute provided a different priority (cf. Matter of Conklin v. Long, 18 A D 2d 246, 250, and authorities there cited). Appellant’s affidavit in opposition to the motion is completely inadequate and furnishes no factual support for the contention that the services giving rise to the lien were authorized by respondent or rendered for her benefit and her priority thereby extinguished. It follows that summary judgment was properly granted. Order affirmed, without costs. Herlihy, Reynolds, Taylor and Hamm, JJ., concur.